DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0005, line 3, “instructions is executable” should read “instructions are executable”.
In paragraph 0033, line 4, “shares the same function” should read “share the same function”.
In paragraph 0050, line 5, equation 6 is not legible.
In paragraph 0060, line 1, equation 9 is not legible.
In paragraph 0062, line 1, equation 10 is not legible.
In paragraph 0065, line 1, equation 11 is not legible.
In paragraph 0081, line 4, “floor plane” should read “floor plan”.
In paragraph 0094, line 4, the acronym “Bert” is used without being defined.
In paragraph 0100, line 8, “the disclose” should read “the disclosure”.
In paragraph 0101, lines 13-14, “a plurality of memories” is repeated.
Appropriate correction is required.
Claim Objections
Claims 4 and 15 are objected to because of the following informalities:
In claim 4, lines 1-2, “the position relationship comprise” should read “the position relationship comprises”.
In claim 15, lines 1-2, “the position relationship comprise” should read “the position relationship comprises”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the destination in the map” in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites the limitation "a destination on the map” in line 1, but the difference in terminology between “on the map” and “in the map” makes it unclear if the meaning of “on the map” and “in the map” is the same.  For examination purposes, "the destination in the map” will be interpreted as referring to "a destination on the map”.
Claim 2 depends from claim 1, and thus recites the limitations of claim 1, and does not resolve the indefinite language from claim 1.  In addition, claim 2 recites the limitations “the first segment in the recursive order” in lines 8-9, “the second segment in the recursive order” in lines 10-11, and “the third segment in the recursive order” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, “the first segment in the recursive order”, “the second segment in the recursive order”, and “the third segment in the recursive order” will be interpreted as “a first segment in the recursive order”, “a second segment in the recursive order”, and “a third segment in the recursive order”.
Claim 3 depends from claim 1, and thus recites the limitations of claim 1, and does not resolve the indefinite language from claim 1.  In addition, claim 3 recites the limitations “the first segment in the recursive order” in line 20 and “the first segment” in line 22.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, “the first segment in the recursive order” will be interpreted as “a first segment in the recursive order”, and “the first segment” will be interpreted as referring to “a first segment in the recursive order”.
Claim 4 depends from claims 1 and 3, and thus recites the limitations of claims 1 and 3, and does not resolve the indefinite language from claims 1 and 3.
Claim 5 depends from claims 1 and 3, and thus recites the limitations of claims 1 and 3, and does not resolve the indefinite language from claims 1 and 3.  Also, the claim 5 limitations “wherein the position relationship comprises a directional relationship”, “the second-type model comprises a directional-model configured to use the second map region and a second-type text indicating the directional relationship as the input”, and “output the second update region in a direction of the second map region” are indefinite because claim 5 depends from claim 4, and it is not clear if these limitations further limit or replace the claim 4 limitations “wherein the position relationship comprise a proximity relationship”, “the second-type model comprises a proximity-model configured to use the second map region and a second-type text indicating the proximity relationship as the input”, and “output the second update region in proximity to the second map region”.  Amending claim 5 to depend from claim 3 instead of claim 4 would resolve the indefiniteness, but would result in claim 8 being a substantial duplicate of claim 5.
Claim 6 depends from claims 1, 3, and 5, and thus recites the limitations of claims 1, 3, and 5, and does not resolve the indefinite language from claims 1, 3, and 5.
Claim 7 depends from claims 1, 3, and 5, and thus recites the limitations of claims 1, 3, and 5, and does not resolve the indefinite language from claims 1, 3, and 5.  In addition, claim 7 recites the limitation “the matching model for the segment indicating the position” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a matching model” in lines 8-9, but is unclear if “the matching model for the segment indicating the position” in claim 7 refers to “a matching model” from claim 1 because claim 7 also recites the limitations “a matching model for the segment indicating proximity” and “a matching model for the segment that does not indicate any position or any position relationship”.  For examination purposes, “the matching model for the segment indicating the position” will be interpreted as “a matching model for the segment indicating the position”.
Claim 8 depends from claims 1 and 3, and thus recites the limitations of claims 1 and 3, and does not resolve the indefinite language from claims 1 and 3.
Claim 9 depends from claims 1 and 3, and thus recites the limitations of claims 1 and 3, and does not resolve the indefinite language from claims 1 and 3.  In addition, claim 9 recites the limitation “determining the matching model for the each N segment based on the type of the each segment and a type of the model” in lines 8-10.  There is insufficient antecedent basis for “the model” in this claim limitation.  Claim 1 recites “a matching model” in lines 8-9, and claim 3 recites “a first-type model” in lines 4-5 and “a second-type model” in line 5.  Therefore, it is unclear if “the model” in claim 9 refers to “a matching model”, “a first-type model”, “a second-type model”, or a different model.  For examination purposes, “a type of the model” will be interpreted as “a model type”.
Claim 10 depends from claim 1, and thus recites the limitations of claim 1, and does not resolve the indefinite language from claim 1.  In addition, claim 10 recites the limitation "the destination in the map” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites the limitation "a destination on the map” in line 1, but the difference in terminology between “on the map” and “in the map” makes it unclear if the meaning of “on the map” and “in the map” is the same.  For examination purposes, "the destination in the map” will be interpreted as referring to "a destination on the map” from claim 1.
Claim 11 depends from claim 1, and thus recites the limitations of claim 1, and does not resolve the indefinite language from claim 1.  
Claim 12 recites the limitation "the destination in the map” in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 recites the limitation "a destination on the map” in lines 1-2, but the difference in terminology between “on the map” and “in the map” makes it unclear if the meaning of “on the map” and “in the map” is the same.  For examination purposes, "the destination in the map” will be interpreted as referring to "a destination on the map”.
Claim 13 depends from claim 12, and thus recites the limitations of claim 12, and does not resolve the indefinite language from claim 12.  In addition, claim 13 recites the limitations “the first segment in the recursive order” in lines 8-9, “the second segment in the recursive order” in lines 10-11, and “the third segment in the recursive order” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, “the first segment in the recursive order”, “the second segment in the recursive order”, and “the third segment in the recursive order” will be interpreted as “a first segment in the recursive order”, “a second segment in the recursive order”, and “a third segment in the recursive order”.
Claim 14 depends from claim 12, and thus recites the limitations of claim 12, and does not resolve the indefinite language from claim 12.  In addition, claim 14 recites the limitations “the first segment in the recursive order” in line 20 and “the first segment” in line 22.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, “the first segment in the recursive order” will be interpreted as “a first segment in the recursive order”, and “the first segment” will be interpreted as referring to “a first segment in the recursive order”.
Claims 15 – 17 depend from claims 12 and 14, and thus recite the limitations of claims 12 and 14, and do not resolve the indefinite language from claims 12 and 14.
Claim 18 depends from claims 12 and 14, and thus recites the limitations of claims 12 and 14, and does not resolve the indefinite language from claims 12 and 14.  In addition, claim 18 recites the limitation “the matching model for the segment indicating the position” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 recites “a matching model” in lines 12-13, but is unclear if “the matching model for the segment indicating the position” in claim 18 refers to “a matching model” from claim 12 because claim 18 also recites the limitations “a matching model for the segment indicating proximity” and “a matching model for the segment that does not indicate any position or any position relationship”.  For examination purposes, “the matching model for the segment indicating the position” will be interpreted as “a matching model for the segment indicating the position”.
Claim 19 depends from claim 12, and thus recites the limitations of claim 12, and does not resolve the indefinite language from claim 12.  In addition, claim 19 recites the limitation "the destination in the map” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 recites the limitation "a destination on the map” in lines 1-2, but the difference in terminology between “on the map” and “in the map” makes it unclear if the meaning of “on the map” and “in the map” is the same.  For examination purposes, "the destination in the map” will be interpreted as referring to "a destination on the map” from claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Grounding Implicit Goal Description for Robot Indoor Navigation via Recursive Belief Update”), hereinafter Chen.
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses a method for determining a destination on a map (Abstract, lines 4-6, "In this paper, we aim to translate natural destination commands into high-level robot navigation plans given a map of interest."), the method comprising:
acquiring N segments of a text, wherein N is an integer greater than 1 (Abstract, lines 6-8, "We identify grammatically associated segments of destination description and recursively apply each of them to update a belief distribution of an area over the given map.");
determining a recursive order of the N segments based on a grammatical relationship between the N segments of the text (Abstract, lines 6-8, "We identify grammatically associated segments of destination description and recursively apply each of them to update a belief distribution of an area over the given map.");
selecting, for each of the N segments, a matching model from a plurality of models based on a meaning of the each segment, wherein the matching model for the each segment is configured to use an input text and an input region of the map as an input, and output an update region of the map based on the meaning of the input text and the input region (Section I, lines 69-73, "Instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments, namely - modifier and recursively apply each of them to update the belief distribution based on the prior belief."; Section III-A, lines 21-23, "Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj."; Section III-B, lines 37-41, "To tackle the above challenge, we categorize modifiers according to how they update the prior instead of their own grammatical roles. Specifically, we classify the type of each modifier to be either “dummy”, “proximity”, “precise”, or “directional”."; Figure 3, lines 1-5, "Based on the most common ways users describe destinations, we design four update functions which either (a) preserves the prior belief, (b) generate an ambiguous belief (dashed) near the prior, (c) locates a specific area (solid) within prior, or (d) generate an ambiguous belief within a certain orientation (divided by solid line) of the prior."; The update functions read on the matching model, the location reference reads on the input region, and the destination reads on the update region.);
inputting, in the recursive order, the each segment with an initial region of the map or an update region output by the matching model for the last segment prior to the each segment in the recursive order, into the matching model of the each segment (Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; The prior belief reads on the initial region or the update region from the previous segment.);
and using the update region output by the matching model for the last segment in the recursive order as the destination in the map (Section III-A, lines 14-25, "Given a simple noun phrase, we can again use state-of-the-art NLP annotation tools [12] to parse that phrase into a dependency structure with head words uh, prepositions uprep, and objectives of preposition upobj. In navigation instructions, the preposition prepositions uprep, normally specifies a spatial relationship between head word uh and the preposition objective upobj. In other words, upobj serves as the dependency of uh and contributes to its unique grounding. Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj. Then, we parse each element in the dependency structure in a bottom-up fashion until we reach the final destination."; Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; The final destination reads on the update region output by the matching model for the last segment.).
Regarding claim 2, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 1,
wherein the determining a recursive order of the N segments based on the grammatical relationship comprises: determining from the N segments a head noun segment in front of a preposition segment, the preposition segment and an objective segment of the preposition segment (Section III-A, lines 14-17, "Given a simple noun phrase, we can again use state-of-the-art NLP annotation tools [12] to parse that phrase into a dependency structure with head words uh, prepositions uprep, and objectives of preposition upobj.”);
and determining the head noun segment as the first segment in the recursive order, determining the preposition segment as the second segment in the recursive order and determining the objective segment as the third segment in the recursive order (Section III-A, lines 17-30, "In navigation instructions, the preposition uprep normally specifies a spatial relationship between head word uh and the preposition objective upobj. In other words, upobj serves as the dependency of uh and contributes to its unique grounding. Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj. Then, we parse each element in the dependency structure in a bottom-up fashion until we reach the final destination. The above grounding process can be written as bpobj =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            h
                        
                    
                
            (upobj, b0) (1), bprep =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            p
                            r
                            e
                            p
                        
                    
                
            (uprep, bpobj) (2), bh =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            h
                        
                    
                
            (uh, bprep) (3), where                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            *
                        
                    
                
             represent grounding functions with θ as parameters.").
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 1,
wherein the N segments comprise a segment indicating a position and a segment indicating a position relationship (Section III-A, lines 14-23, "Given a simple noun phrase, we can again use state-of-the-art NLP annotation tools [12] to parse that phrase into a dependency structure with head words uh, prepositions uprep, and objectives of preposition upobj. In navigation instructions, the preposition prepositions uprep, normally specifies a spatial relationship between head word uh and the preposition objective upobj. In other words, upobj serves as the dependency of uh and contributes to its unique grounding. Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj.”; The preposition object that is grounded to the map reads on the segment indicating a position, and the preposition that specifies a spatial relationship reads on the segment indicating a position relationship.);
wherein the plurality of models comprises a first-type model and a second-type model, wherein the first-type model is configured to use a first map region and a first-type text indicating the position as an input, and output a first update region within the first map region, wherein the second-type model is configured to use a second map region and a second-type text indicating a position relationship as an input, and output a second update region based on the second map region and the position relationship (Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; Section III-B, lines 37-41, "To tackle the above challenge, we categorize modifiers according to how they update the prior instead of their own grammatical roles. Specifically, we classify the type of each modifier to be either “dummy”, “proximity”, “precise”, or “directional”."; Section III-B, lines 50-52, "With such setting, we are able to construct separate update functions                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
             for each update type t ϵ                 
                    T
                
             and invoke them adaptively."; The update functions read on the first-type model and the second-type model, the modifiers read on the first-type text and second-type text, the prior reads on the input position, and the posterior reads on the update region.);
wherein the inputting, in the recursive order, the each segment with an initial region of the map or an update region output by the matching model for the last segment prior to the each segment in the recursive order, into the matching model of the each segment comprises: inputting the first segment in the recursive order and the initial region of the map to the matching model of the first segment to acquire a first update region (Section I, lines 65-78, "In this paper, we aim to translate natural destination commands into high-level robot navigation plans given a map of interest, where each area in the map is associated with as a tuple of strings with unique area id, area category, and area name. Instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments, namely - modifier and recursively apply each of them to update the belief distribution based on the prior belief. We categorize modifiers into “dummy”, “proximity”, “precise”, or “directional” according to how they update the prior. Each modifier type also implies constraints on the type of prior it applies to; “precise” believes refer to specific areas, while “proximity” believes refer to an orientation or proximity relation with respect to its prior."; Figure 3, lines 1-5, "Based on the most common ways users describe destinations, we design four update functions which either (a) preserves the prior belief, (b) generate an ambiguous belief (dashed) near the prior, (c) locates a specific area (solid) within prior, or (d) generate an ambiguous belief within a certain orientation (divided by solid line) of the prior."; The update functions read on the matching model, the prior belief reads on the input region, and the destination reads on the update region.);
and inputting, for each of the second to N segments in the recursive order, the each segment and the update region output by the matching model for the last segment prior to the each segment in the recursive order, into the matching model for the each segment to acquire an update region for the each segment (Section III-B, lines 7-20, "Thus, we can unify Eq. (1)-(3) and view them as a chain of general belief updates as bk = fθ(uk, bk-1), bk-1 = fθ(uk-1, bk-2), . . . , b1 = fθ(u1, b0) (4) or alternatively, bk = fθ(uk, … fθ(u2, fθ(u1, b0))) … ) (5) where k refers to the total number of upobj and uprep we have considered. This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b."; The update functions (fθ) read on the matching models).
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 3, wherein the position relationship comprises a proximity relationship, and the second-type model comprises a proximity-model configured to use the second map region and a second-type text indicating the proximity relationship as the input, and output the second update region in proximity to the second map region (Section III-B-2, lines 1-8, "Proximity Update: When encountering prepositions referring to proximity relation, we heuristically represent the posterior as a Gaussian distribution centered at the prior and assign a variance proportional to the prior area size. The update function is then written as bk =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
            (uk, bk-1) =                 
                    N
                
            (xk-1, diag(ρ|Bk-1|, ρ|Bk-1|)) (13) where xk-1 and |Bk-1| are the centroid coordinate and size of the area indicated by prior bk-1.  ρ is a scaling constant."; The proximity update function reads on the proximity-model, and the prepositions referring to proximity relation reads on the second-type text indicating the proximity relationship.).
Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 4, wherein the position relationship comprises a directional relationship, and the second-type model comprises a directional-model configured to use the second map region and a second-type text indicating the directional relationship as the input, and output the second update region in a direction of the second map region (Section III-B-3, lines 1-13, "Directional Update: Notably, besides being used as a adjective, direction words (e.g., “north”) can also be directly used as head words, e.g., “the north of meeting room 202.” In this case, we encounter a directional update. We again use a heuristic Gaussian distribution to represent the prior, but with an additional mask that only preserves the belief consistent with uk. See Fig. 3 for a graphical illustration. The update function can be written as bk =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
            (uk, bk-1) =                 
                    N
                
            k-1 | cos(x - xk-1, eαk) > 0 (14) where eαk is the unit direction vector of the valid direction αk.                  
                    N
                
            k-1 takes the same form as in Eq. (13). cos(.,.) is the cosine similarity. We represent αk as a learnable variable similarly to Eq. 10 as αk = tanh(                
                    
                        
                            W
                        
                        
                            α
                        
                        
                            T
                        
                    
                    
                        
                            Φ
                        
                        
                            α
                        
                    
                
            (uk)) • π (15)"; The directional update function reads on the directional-model, and the direction words read on the second-type text indicating the directional relationship.).
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 5, wherein the plurality of models comprise a third-type model configured to use a third map region and a third-type text as an input, and output the third map region, wherein the third-type text does not indicate any position or any position relationship (Section III-B, lines 64-66, "In following sections, we describe the design of all update functions except that for dummy update, which is simply the identical mapping."; The dummy update function reads on the third-type model, and the identical mapping reads on the third-type text not indicating any position or any position relationship.).
Regarding claim 7, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 6,
wherein the acquiring N segments of the text comprises acquiring the segment indicating the position, a segment indicating a direction, a segment indicating proximity, and a segment that does not indicate any position or any position relationship (Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; Section III-B, lines 37-41, "To tackle the above challenge, we categorize modifiers according to how they update the prior instead of their own grammatical roles. Specifically, we classify the type of each modifier to be either “dummy”, “proximity”, “precise”, or “directional”."; The “precise” modifier reads on the segment indicating the position, the “directional” modifier reads on the segment indicating a direction, the “proximity” modifier reads on the segment indicating proximity, and the “dummy” modifier reads on the segment that does not indicate any position or any position relationship.);
wherein the selecting, for each of the N segments, a matching model from a plurality of models comprising a first-type model and a second-type model based on meaning of the each segment comprises: selecting the first-type model as the matching model for the segment indicating the position, selecting the direction-model as a matching model for the segment indicating the direction, selecting the proximity-model as a matching model for the segment indicating proximity and selecting the third-type model as a matching model for the segment that does not indicate any position or any position relationship (Section III-B, lines 50-52, "With such setting, we are able to construct separate update functions                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
             for each update type t ϵ                 
                    T
                
             and invoke them adaptively."; Table 1, column 1, "Update type t", "Dummy", "Proximity", "Precise", "Directional"; Constructing the update functions for each update type, with update types of precise, directional, proximity, and dummy, reads on selecting models for the segment indicating the position, the segment indicating the direction, the segment indicating proximity, and the segment that does not indicate any position or any position relationship.).
Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 3, wherein the position relationship comprises a directional relationship, and the second-type model comprises a directional-model configured to use the second map region and a second-type text indicating the directional relationship as the input, and output the second update region in a direction of the second map region  (Section III-B-3, lines 1-13, "Directional Update: Notably, besides being used as a adjective, direction words (e.g., “north”) can also be directly used as head words, e.g., “the north of meeting room 202.” In this case, we encounter a directional update. We again use a heuristic Gaussian distribution to represent the prior, but with an additional mask that only preserves the belief consistent with uk. See Fig. 3 for a graphical illustration. The update function can be written as bk =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
            (uk, bk-1) =                 
                    N
                
            k-1 | cos(x - xk-1, eαk) > 0 (14) where eαk is the unit direction vector of the valid direction αk.                  
                    N
                
            k-1 takes the same form as in Eq. (13). cos(.,.) is the cosine similarity. We represent αk as a learnable variable similarly to Eq. 10 as αk = tanh(                
                    
                        
                            W
                        
                        
                            α
                        
                        
                            T
                        
                    
                    
                        
                            Φ
                        
                        
                            α
                        
                    
                
            (uk)) • π (15)"; The directional update function reads on the directional-model, and the direction words read on the second-type text indicating the directional relationship.).
Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 3,
wherein the selecting, for each of the N segments, a matching model from a plurality of models comprising a first-type model and a second-type model based on a meaning of the each segment comprises: determining, by a classifier, a type of the each segment based on the meaning of the each segment (Section III-B, lines 37-44, "we categorize modifiers according to how they update the prior instead of their own grammatical roles. Specifically, we classify the type of each modifier to be either “dummy”, “proximity”, “precise”, or “directional”. Each modifier type also implies constraints on the type of prior it applies to; “precise” believes refer to specific areas, while “proximity” believes refer to an orientation or proximity relation with respect to its prior.");
and determining the matching model for the each N segment based on the type of the each segment and a type of the model (Section III-B, lines 52-55, "More formally, we construct a set of learnable functions {                
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
              :                 
                    U
                
             x                 
                    B
                
             →                 
                    B
                
            } ∀ t ϵ                 
                    T
                
             and invoke and a classifier c :                 
                    U
                
             →                 
                    T
                
             that selects one update function upon observing each modifier uk."; The update function reads on the matching model and the modifier reads on the segment.).
Regarding claim 10, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 1, wherein the method further comprises: controlling a robot to move based on the destination in the map (Section IV-E, lines 17-19, "Our grounding model translates the goal description into map coordinates, and our mobile robot follows the planned trajectory to reach the target.").
Regarding claim 11, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the method as claimed in claim 1, wherein the text is acquired based on a user input, the user input comprising at least one of a voice, an input from a keyboard, an input from a sensor, or an input from a touch screen (Section IV-E, lines 13-19, "In the hardware experiments, we provide two sentences describing the same navigation target. One sentence is a precise description, “Go to the area 305”. The other sentence is a description “Go to the area between Yosemite and hardware”. Our grounding model translates the goal description into map coordinates, and our mobile robot follows the planned trajectory to reach the target.").
Regarding claim 12, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses an apparatus for determining a destination on a map (Abstract, lines 4-6, "In this paper, we aim to translate natural destination commands into high-level robot navigation plans given a map of interest."), the apparatus comprising:
one or more processors; and a storage for storing instructions executable by the one or more processors to cause the apparatus to perform operations (Section IV-E, lines 4-5, "Our software algorithms are running on an Nvidia Tx2 computation unit.") comprising:
acquiring N segments of a text, wherein N is an integer greater than 1 (Abstract, lines 6-8, "We identify grammatically associated segments of destination description and recursively apply each of them to update a belief distribution of an area over the given map.");
determining a recursive order of the N segments based on a grammatical relationship between the N segments of the text (Abstract, lines 6-8, "We identify grammatically associated segments of destination description and recursively apply each of them to update a belief distribution of an area over the given map.");
selecting, for each of the N segments, a matching model from a plurality of models based on a meaning of the each segment, wherein the matching model for the each segment is configured to use the each segment and an input region of the map as an input, and output an update region of the map based on the meaning of the each segment and the input region (Section I, lines 69-73, "Instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments, namely - modifier and recursively apply each of them to update the belief distribution based on the prior belief."; Section III-A, lines 21-23, "Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj."; Section III-B, lines 37-41, "To tackle the above challenge, we categorize modifiers according to how they update the prior instead of their own grammatical roles. Specifically, we classify the type of each modifier to be either “dummy”, “proximity”, “precise”, or “directional”."; Figure 3, lines 1-5, "Based on the most common ways users describe destinations, we design four update functions which either (a) preserves the prior belief, (b) generate an ambiguous belief (dashed) near the prior, (c) locates a specific area (solid) within prior, or (d) generate an ambiguous belief within a certain orientation (divided by solid line) of the prior."; The update functions read on the matching model, the location reference reads on the input region, and the destination reads on the update region.);
inputting, in the recursive order, the each segment with an initial region of the map or an update region output by the matching model for the last segment prior to the each segment in the recursive order, into the matching model of the each segment (Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; The prior belief reads on the initial region or the update region from the previous segment.);
and using the update region output by the matching model for the last segment in the recursive order as the destination in the map (Section III-A, lines 14-25, "Given a simple noun phrase, we can again use state-of-the-art NLP annotation tools [12] to parse that phrase into a dependency structure with head words uh, prepositions uprep, and objectives of preposition upobj. In navigation instructions, the preposition prepositions uprep, normally specifies a spatial relationship between head word uh and the preposition objective upobj. In other words, upobj serves as the dependency of uh and contributes to its unique grounding. Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj. Then, we parse each element in the dependency structure in a bottom-up fashion until we reach the final destination."; Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; The final destination reads on the update region output by the matching model for the last segment.).
Regarding claim 13, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the apparatus as claimed in claim 12, wherein the determining a recursive order of the N segments based on the grammatical relationship comprises: determining from the N segments a head noun segment in front of a preposition segment, the preposition segment and an objective segment of the preposition segment (Section III-A, lines 14-17, "Given a simple noun phrase, we can again use state-of-the-art NLP annotation tools [12] to parse that phrase into a dependency structure with head words uh, prepositions uprep, and objectives of preposition upobj.”);
and determining the head noun segment as the first segment in the recursive order, determining the preposition segment as the second segment in the recursive order and determining the objective segment as the third segment in the recursive order (Section III-A, lines 17-30, "In navigation instructions, the preposition uprep normally specifies a spatial relationship between head word uh and the preposition objective upobj. In other words, upobj serves as the dependency of uh and contributes to its unique grounding. Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj. Then, we parse each element in the dependency structure in a bottom-up fashion until we reach the final destination. The above grounding process can be written as bpobj =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            h
                        
                    
                
            (upobj, b0) (1), bprep =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            p
                            r
                            e
                            p
                        
                    
                
            (uprep, bpobj) (2), bh =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            h
                        
                    
                
            (uh, bprep) (3), where                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            *
                        
                    
                
             represent grounding functions with θ as parameters.").
Regarding claim 14, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the apparatus as claimed in claim 12, wherein the N segments comprise a segment indicating a position and a segment indicating a position relationship (Section III-A, lines 14-23, "Given a simple noun phrase, we can again use state-of-the-art NLP annotation tools [12] to parse that phrase into a dependency structure with head words uh, prepositions uprep, and objectives of preposition upobj. In navigation instructions, the preposition prepositions uprep, normally specifies a spatial relationship between head word uh and the preposition objective upobj. In other words, upobj serves as the dependency of uh and contributes to its unique grounding. Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj.”; The preposition object that is grounded to the map reads on the segment indicating a position, and the preposition that specifies a spatial relationship reads on the segment indicating a position relationship.);
wherein the plurality of models comprises a first-type model and a second-type model, wherein the first-type model is configured to use a first map region and a first-type text indicating the position as an input, and output a first update region within the first map region, wherein the second-type model is configured to use a second map region and a second-type text indicating a position relationship as an input, and output a second update region based on the second map region and the position relationship (Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; Section III-B, lines 37-41, "To tackle the above challenge, we categorize modifiers according to how they update the prior instead of their own grammatical roles. Specifically, we classify the type of each modifier to be either “dummy”, “proximity”, “precise”, or “directional”."; Section III-B, lines 50-52, "With such setting, we are able to construct separate update functions                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
             for each update type t ϵ                 
                    T
                
             and invoke them adaptively."; The update functions read on the first-type model and the second-type model, the modifiers read on the first-type text and second-type text, the prior reads on the input position, and the posterior reads on the update region.);
wherein the inputting, in the recursive order, the each segment with an initial region of the map or an update region output by the matching model for the last segment prior to the each segment in the recursive order, into the matching model of the each segment comprises: inputting the first segment in the recursive order and the initial region of the map to the matching model of the first segment to acquire a first update region (Section I, lines 65-78, "In this paper, we aim to translate natural destination commands into high-level robot navigation plans given a map of interest, where each area in the map is associated with as a tuple of strings with unique area id, area category, and area name. Instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments, namely - modifier and recursively apply each of them to update the belief distribution based on the prior belief. We categorize modifiers into “dummy”, “proximity”, “precise”, or “directional” according to how they update the prior. Each modifier type also implies constraints on the type of prior it applies to; “precise” believes refer to specific areas, while “proximity” believes refer to an orientation or proximity relation with respect to its prior."; Figure 3, lines 1-5, "Based on the most common ways users describe destinations, we design four update functions which either (a) preserves the prior belief, (b) generate an ambiguous belief (dashed) near the prior, (c) locates a specific area (solid) within prior, or (d) generate an ambiguous belief within a certain orientation (divided by solid line) of the prior."; The update functions read on the matching model, the prior belief reads on the input region, and the destination reads on the update region.);
and inputting, for each of the second to N segments in the recursive order, the each segment and the update region output by the matching model for the last segment prior to the each segment in the recursive order, into the matching model for the each segment to acquire an update region for the each segment (Section III-B, lines 7-20, "Thus, we can unify Eq. (1)-(3) and view them as a chain of general belief updates as bk = fθ(uk, bk-1), bk-1 = fθ(uk-1, bk-2), . . . , b1 = fθ(u1, b0) (4) or alternatively, bk = fθ(uk, … fθ(u2, fθ(u1, b0))) … ) (5) where k refers to the total number of upobj and uprep we have considered. This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b."; The update functions (fθ) read on the matching models).
Regarding claim 15, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the apparatus as claimed in claim 14, wherein the position relationship comprises a proximity relationship, and the second-type model comprises a proximity-model configured to use the second map region and a second-type text indicating the proximity relationship as the input, and output the second update region in proximity to the second map region (Section III-B-2, lines 1-8, "Proximity Update: When encountering prepositions referring to proximity relation, we heuristically represent the posterior as a Gaussian distribution centered at the prior and assign a variance proportional to the prior area size. The update function is then written as bk =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
            (uk, bk-1) =                 
                    N
                
            (xk-1, diag(ρ|Bk-1|, ρ|Bk-1|)) (13) where xk-1 and |Bk-1| are the centroid coordinate and size of the area indicated by prior bk-1.  ρ is a scaling constant."; The proximity update function reads on the proximity-model, and the prepositions referring to proximity relation reads on the second-type text indicating the proximity relationship.).
Regarding claim 16, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the apparatus as claimed in claim 14, wherein the position relationship comprises a directional relationship, and the second-type model comprises a directional-model configured to use the second map region and a second-type text indicating the directional relationship as the input, and output the second update region in a direction of the second map region (Section III-B-3, lines 1-13, "Directional Update: Notably, besides being used as a adjective, direction words (e.g., “north”) can also be directly used as head words, e.g., “the north of meeting room 202.” In this case, we encounter a directional update. We again use a heuristic Gaussian distribution to represent the prior, but with an additional mask that only preserves the belief consistent with uk. See Fig. 3 for a graphical illustration. The update function can be written as bk =                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
            (uk, bk-1) =                 
                    N
                
            k-1 | cos(x - xk-1, eαk) > 0 (14) where eαk is the unit direction vector of the valid direction αk.                  
                    N
                
            k-1 takes the same form as in Eq. (13). cos(.,.) is the cosine similarity. We represent αk as a learnable variable similarly to Eq. 10 as αk = tanh(                
                    
                        
                            W
                        
                        
                            α
                        
                        
                            T
                        
                    
                    
                        
                            Φ
                        
                        
                            α
                        
                    
                
            (uk)) • π (15)"; The directional update function reads on the directional-model, and the direction words read on the second-type text indicating the directional relationship.).
Regarding claim 17, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the apparatus as claimed in claim 16, wherein the plurality of models comprise a third-type model configured to use a third map region and a third-type text as an input, and output the third map region, wherein the third-type text does not indicate any position or any position relationship (Section III-B, lines 64-66, "In following sections, we describe the design of all update functions except that for dummy update, which is simply the identical mapping."; The dummy update function reads on the third-type model, and the identical mapping reads on the third-type text not indicating any position or any position relationship.).
Regarding claim 18, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the apparatus as claimed in claim 17, wherein the acquiring N segments of the text comprises acquiring the segment indicating the position, a segment indicating a direction, a segment indicating proximity, and a segment that does not indicate any position or any position relationship (Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; Section III-B, lines 37-41, "To tackle the above challenge, we categorize modifiers according to how they update the prior instead of their own grammatical roles. Specifically, we classify the type of each modifier to be either “dummy”, “proximity”, “precise”, or “directional”."; The “precise” modifier reads on the segment indicating the position, the “directional” modifier reads on the segment indicating a direction, the “proximity” modifier reads on the segment indicating proximity, and the “dummy” modifier reads on the segment that does not indicate any position or any position relationship.);
wherein the selecting, for each of the N segments, a matching model from a plurality of models comprising a first-type model and a second-type model based on meaning of the each segment comprises: selecting the first-type model as the matching model for the segment indicating the position, selecting the direction-model as a matching model for the segment indicating the direction, selecting the proximity-model as a matching model for the segment indicating proximity and selecting the third-type model as a matching model for the segment that does not indicate any position or any position relationship (Section III-B, lines 50-52, "With such setting, we are able to construct separate update functions                 
                    
                        
                            f
                        
                        
                            θ
                        
                        
                            t
                        
                    
                
             for each update type t ϵ                 
                    T
                
             and invoke them adaptively."; Table 1, column 1, "Update type t", "Dummy", "Proximity", "Precise", "Directional"; Constructing the update functions for each update type, with update types of precise, directional, proximity, and dummy, reads on selecting models for the segment indicating the position, the segment indicating the direction, the segment indicating proximity, and the segment that does not indicate any position or any position relationship.).
Regarding claim 19, as best understood based on the 35 U.S.C. 112(b) issues identified above, Chen discloses the apparatus as claimed in claim 12, wherein the operations further comprise: controlling a robot to move based on the destination in the map (Section IV-E, lines 17-19, "Our grounding model translates the goal description into map coordinates, and our mobile robot follows the planned trajectory to reach the target.").
Regarding claim 20, Chen discloses a non-transitory computer readable storage medium storing instructions, the instructions being executable by a processor to cause the processor to perform operations (Section IV-E, lines 4-5, "Our software algorithms are running on an Nvidia Tx2 computation unit.") comprising:
acquiring N segments of a text, wherein N is an integer greater than 1 (Abstract, lines 6-8, "We identify grammatically associated segments of destination description and recursively apply each of them to update a belief distribution of an area over the given map.");
determining a recursive order of the N segments based on a grammatical relationship between the N segments of the text (Abstract, lines 6-8, "We identify grammatically associated segments of destination description and recursively apply each of them to update a belief distribution of an area over the given map.");
selecting, for each of the N segments, a matching model from a plurality of models based on a meaning of the each segment, wherein the matching model for the each segment is configured to use the each segment and an input region of a map as an input, and output an update region of the map based on the meaning of the each segment and the input region (Section I, lines 69-73, "Instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments, namely - modifier and recursively apply each of them to update the belief distribution based on the prior belief."; Section III-A, lines 21-23, "Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj."; Section III-B, lines 37-41, "To tackle the above challenge, we categorize modifiers according to how they update the prior instead of their own grammatical roles. Specifically, we classify the type of each modifier to be either “dummy”, “proximity”, “precise”, or “directional”."; Figure 3, lines 1-5, "Based on the most common ways users describe destinations, we design four update functions which either (a) preserves the prior belief, (b) generate an ambiguous belief (dashed) near the prior, (c) locates a specific area (solid) within prior, or (d) generate an ambiguous belief within a certain orientation (divided by solid line) of the prior."; The update functions read on the matching model, the location reference reads on the input region, and the destination reads on the update region.);
inputting, in the recursive order, the each segment with an initial region of the map or an update region output by the matching model for the last segment prior to the each segment in the recursive order, into the matching model of the each segment (Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; The prior belief reads on the initial region or the update region from the previous segment.);
and using the update region output by the matching model for the last segment in the recursive order as a destination in the map (Section III-A, lines 14-25, "Given a simple noun phrase, we can again use state-of-the-art NLP annotation tools [12] to parse that phrase into a dependency structure with head words uh, prepositions uprep, and objectives of preposition upobj. In navigation instructions, the preposition prepositions uprep, normally specifies a spatial relationship between head word uh and the preposition objective upobj. In other words, upobj serves as the dependency of uh and contributes to its unique grounding. Based on the above observation, we can first ground upobj to the map m and generate a belief of location reference, denoted as bpobj. Then, we parse each element in the dependency structure in a bottom-up fashion until we reach the final destination."; Section III-B, lines 16-22, "This leads to a key point to our goal grounding algorithm: instead of directly taking the whole destination noun phrase as input, we decompose it into a sequence of grammatically associated segments (uk) and recursively apply each of them to update a notion of belief b. Specially, we refer to segments uk as modifiers and refer to the believes before and post update as prior and posterior."; The final destination reads on the update region output by the matching model for the last segment.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES BOGGS/           Examiner, Art Unit 2657                                                                                                                                                                                             
/DANIEL C WASHBURN/           Supervisory Patent Examiner, Art Unit 2657